              Case 2:19-cr-00178-WBS Document 83 Filed 09/09/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-178-WBS
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          FINDINGS AND ORDER
13
     JOSEVAN ARIAS,                                     DATE: September 13, 2021
14   ELMER RODRIGUEZ-COLIO,                             TIME: 9:00 a.m.
                                                        COURT: Hon. William B. Shubb
15                               Defendants.

16

17          By previous order, this matter was set for status on September 13, 2021. By this stipulation and

18 proposed order, defendant Josevan Arias and the United States respectfully request that the Court

19 continue the status conference until October 25, 2021 at 9:00 a.m. To the extent it is needed, this

20 stipulation supplements the basis for exclusion of time under the Court’s General Orders addressing
21 public health concerns, and requests that the Court also exclude time between September 13, 2021, and

22 October 25, 2021, under Local Code T4, for the reasons set forth below.

23          Defendant Elmer Rodriguez-Colio has not yet appeared in this matter and therefore does not join

24 in this request.

25          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

26 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
27 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

28 address public health concerns related to COVID-19.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00178-WBS Document 83 Filed 09/09/21 Page 2 of 4


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

11 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

12 the ends of justice served by taking such action outweigh the best interest of the public and the

13 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

14 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

15 ends of justice served by the granting of such continuance outweigh the best interests of the public and

16 the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00178-WBS Document 83 Filed 09/09/21 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                    STIPULATION
 5          Plaintiff United States of America, by and through its counsel of record, and defendant, Josevan

 6 Arias, by and through his counsel of record, David Garland, hereby stipulate as follows:

 7          1.       By this stipulation, defendant now moves to continue the status conference to October 25,

 8 2021, and exclude time between September 13, 2021, and October 25, 2021, under Local Code T4 and

 9 the Court’s General Orders.
10          2.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     The government has represented that it has produced the discovery associated

12          with this case which includes FBI reports, photographs, surveillance footage, and laboratory

13          reports. All of this discovery has either been produced directly to counsel or made available for

14          inspection and copying.

15                   b)     Counsel for defendant will need time to review the evidence, discuss it with his

16          client, and pursue avenues of investigation, including potential resolution options.

17                   c)     Counsel for defendant believes that failure to grant the above-requested

18          continuance would deny him/her the reasonable time necessary for effective preparation, taking

19          into account the exercise of due diligence.

20                   d)     The government does not object to the continuance.

21                   e)     Based on the above-stated findings, the ends of justice served by continuing the

22          case as requested outweigh the interest of the public and the defendant in a trial within the

23          original date prescribed by the Speedy Trial Act.

24                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25          et seq., within which trial must commence, the time period of September 13, 2021 to October 25,

26          2021, inclusive, is deemed excludable pursuant to the Court’s General Orders, and pursuant to 18

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00178-WBS Document 83 Filed 09/09/21 Page 4 of 4


 1          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

 2          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

 3          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

 4          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8 Dated: September 8, 2021                                    PHILLIP A. TALBERT
                                                               Acting United States Attorney
 9
                                                               /s/ JAMES R. CONOLLY
10                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
11

12 Dated: September 8, 2021                                    /s/ DAVID GARLAND
                                                               DAVID GARLAND
13                                                             Counsel for Defendant
                                                               JOSEVAN ARIAS
14

15
                                             FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED.
17

18
     Dated: September 8, 2021
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
